DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15 and 17 are objected to because of the following informalities:  
Claim 15 is objected to because the word “are” should be inserted before the phrase “at an angle to each other” in the last line. 
Claim 17 is objected to because the word “probes” in lines 1 should not be pluralized.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11 - 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

There is insufficient antecedent basis for “the ultrasound locating.” It is unclear if this limitation is intended to refer to the step of “identifying a site for monitoring a blood vessel using an ultrasound probe.” 
There is insufficient antecedent basis for “the … optoacoustic measuring.” It is unclear if this limitation is intended to refer to the step of “utilizing an optoacoustic stimulus and an optoacoustic probe...” 
It is unclear how the ultrasound locating and optoacoustic measuring may be performed “using the same ultrasound probe,” as claim 1 recites the ultrasound probe and the optoacoustic probe as two different physical structures. Claim 8 therefore contradicts the limitations of claim 1. 

Claim 11 is indefinite because it is unclear how the “optoacoustic probe” is “configured to quantitatively determine blood oxygenation in the detected major vein,” as recited in the second to last paragraph. Those of ordinary skill in the art understand that quantitatively determining blood oxygenation is a function performed by a processor rather than a probe. Further, applicant’s specification explains that the “processor may be configured to determine oxygenation of the subject in response to the measured acoustic pressure” ([0160], as published). It is unclear whether (1) the claim intends to recite that the optoacoustic probe is configured to be used to acquire data that may subsequently be processed by an unrecited processor to quantitatively determine blood oxygenation in the detected major vein; or (2) the claim intends to require that the probe comprises a processor configured to quantitatively determine blood oxygenation in the detected major vein. For the purposes of examination, the claim will be interpreted as intending the former, in light of applicant’s disclosure which states that a processor, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Petrov et al. (“Optoacoustic measurement of central venous oxygenation for assessment of circulatory shock: clinical study in cardiac surgery patients,” Photons Plus Ultrasound: Imaging and Sensing, Proc. of SPlE Vol. 8493, pp. 89430Y-1:89430Y-5. March 3, 2014, of record, hereinafter “Petrov”) in view of Esenaliev et al. (US 6,498,942, hereinafter “Esenaliev”).
	Regarding claim 1, Petrov shows a method for ultrasound guided optoacoustic measurement of blood oxygenation in a blood vessel comprising: 
	identifying a site for monitoring a blood vessel using an ultrasound probe (ultrasound probe, pg. 89430Y-2, section 2: Materials and methods, 2nd par), and 	utilizing an optoacoustic stimulus and an optoacoustic probe (optoacoustic system, pg. 89430Y-2, section 2: Materials and methods, 3rd par) noninvasively (“noninvasive measurements of central venous oxygenation,” pg. 89430Y-1, section 1: Introduction, 2nd par.) at the identified site to quantitatively determine blood oxygenation in venous blood carried by the blood vessel (“optoacoustic system … to measure in real time blood oxygenation …,” abstract; “used a …commercial ultrasound probe … to visualize the IJV and estimate its depth prior to optoacoustic measurements … location of the IJV was marked on the skin with a medical-grade marker. The optoacoustic probe was placed on the marked area…,” pg. 89430Y-2, section 2: Materials and methods, 2nd par).
Petrov fails to show that the blood vessel at the identified site is selected from the group consisting of a sagittal sinus vein, a subclavian vein, an innominate vein, and a femoral vein.
Esenaliev discloses optoacoustic monitoring of blood oxygenation. Esenaliev teaches a blood vessel at an identified site is a sagittal sinus vein (“measure of blood oxygenation of a target tissue site such as Superior Sagittal Sinus,” col. 3, lines 44 - 46 and 61 - 62). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Petrov to have the blood vessel at the identified be a sagittal sinus vein, as taught by Esenaliev, in order to facilitate measuring cerebral oxygenation, for example, to detect unrecognized cerebral ischemia or guide therapeutic interventions, as suggested by Esenaliev (col. 1, lines 34 - 37).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Petrov and Esenaliev as applied to claim 1 above, and further in view of George et al. (US 2010/0022888, of record, hereinafter “George”).
	Regarding claim 3, the combined invention of Petrov and Esenaliev discloses the claimed invention substantially as noted above. Petrov further shows that the site is identified by first removably applying the ultrasound probe to locate the blood vessel followed by removal of the ultrasound probe and application of the optoacoustic probe (“used a …commercial ultrasound probe …to visualize the IJV and estimate its depth prior to optoacoustic measurements … location of the IJV was marked on the skin with a medical-grade marker. The optoacoustic probe was placed on the marked area…,” pg. 89430Y-2, section 2: Materials and methods, 2nd par).
Petrov fails to show that applying the ultrasound probe comprises using a patient interface.
George discloses a transducer holder. George teaches applying an ultrasound probe using a patient interface (“transducer holder may be left in place while the transducer is removed … transducers may be fitted to the transducer holders only when required during the procedure,” [0056]; transducer 36 easily removed from the holder 20 when required, [0074] and figs. 2 - 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Petrov and Esenaliev to have applying the ultrasound probe comprise using a patient interface, as taught by George, in order to only have the transducer positioned against the patient’s tissue when required during the procedure, as suggested by George ([0056]).

Claims 4 and 7 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Petrov and Esenaliev as applied to claim 1 above, and further in view of Bruck et al. (US 2008/0071172, of record, hereinafter “Bruck”).
	Regarding claim 4, the combined invention of Petrov and Esenaliev discloses the claimed invention substantially as noted above discloses the claimed invention substantially as noted above. As explained above in the art rejection of claim 1, Petrov (“used a …commercial ultrasound probe …to visualize the IJV and estimate its depth prior to optoacoustic measurements … location of the IJV was marked on the skin with a medical-grade marker. The optoacoustic probe was placed on the marked area…,” pg. 89430Y-2, section 2: Materials and methods, 2nd par).
Petrov fails to show that the ultrasound probe and the optoacoustic stimulus and optoacoustic probe are mounted together in a holder.
Bruck discloses combined 2D pulse-echo ultrasound and optoacoustic systems and methods. Bruck teaches an ultrasound probe (ultrasound probe 2, [0090] and fig. 1A) and optoacoustic stimulus (fiber 6, [0090]) and optoacoustic probe (opto-acoustic signal receivers, [0092]) mounted together in a holder (attachment 3, [0090] and fig. 1A).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Petrov and Esenaliev to have the ultrasound probe and the optoacoustic stimulus and detector be mounted together in a holder, as taught by Bruck, in order to facilitate real-time combination of pulse-echo imaging with optoacoustic imaging, as suggested by Bruck ([0023]).
Regarding claim 7, the combined invention of Petrov, Esenaliev, and Bruck discloses the claimed invention substantially as noted above.

Bruck teaches an axis of the optoacoustic stimulus is adjusted at an angle with respect to an axis of the ultrasound probe (“laser fiber 6 can be detached from attachment 3 and can be directed in different direction towards the area 36 that is imaged by the ultrasound,” [0119] and fig. 3A).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Petrov and Esenaliev to have an axis of the optoacoustic stimulus be adjusted at an angle with respect to an axis of the ultrasound probe, as taught by Bruck, in order to stimulate an optoacoustic response from any direction, as suggested by Bruck ([0119]).
In the combined invention of Petrov, Esenaliev, and Bruck, the adjustment of the angle is interpreted as being intended to provide, or at least capable of providing, “accurate probing from a specific depth in the blood vessel.” Applicant is reminded that a whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04.I.
	Regarding claim 8, the combined invention of Petrov and Esenaliev discloses the claimed invention substantially as noted above. 
Petrov fails to show that the ultrasound locating and optoacoustic measuring are performed using the same ultrasound probe.
Bruck discloses combined 2D pulse-echo ultrasound and optoacoustic systems and methods. Bruck teaches ultrasound locating and optoacoustic measuring are  (opto-acoustic signal receivers may be ultrasound sensor array 32, [0092]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Petrov and Esenaliev to have the ultrasound locating and optoacoustic measuring be performed using the same ultrasound probe, as taught by Bruck, in order to facilitate real-time combination of pulse-echo imaging with optoacoustic imaging, as suggested by Bruck ([0023]).
The combined invention of the prior art is interpreted as meeting the claim as best understood in light of the clarity deficiencies discussed in the indefiniteness rejections above. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Petrov and Esenaliev as applied to claim 1 above, and further in view of Kanayama et al. (US 2005/0187471, hereinafter “Kanayama”). 
Regarding claim 5, the combined invention of Petrov and Esenaliev discloses the claimed invention substantially as noted above. As discussed in the art rejection of claim 1 above, Petrov shows that the ultrasound is applied for the purpose of identifying the site for monitoring the blood vessel and that the optoacoustic measuring is performed for the purpose of quantitatively determining blood oxygenation in the venous blood carried by the blood vessel.
Petrov fails to show that the ultrasound application and optoacoustic measuring are performed simultaneously and continuously.
Kanayama discloses a non-invasive subject-information imaging method and apparatus. Kanayama teaches ultrasound application and optoacoustic measuring performed simultaneously and continuously (“light irradiation and acoustic wave detection in photoacoustic scanning … performed simultaneously with ultrasonic wave transmission and echo reception in ultrasonic scanning,” [0098]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Petrov and Esenaliev to have the ultrasound application and optoacoustic measuring be performed simultaneously and continuously, as taught by Kanayama, in order to remove the difference in acquisition timing between data, so that a moving measurement target moving can be measured more accurately, as suggested by Kanayama ([0098]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Petrov, Esenaliev, and Bruck as applied to claim 4 above, and further in view of Kanayama et al. (US 2005/0187471, hereinafter “Kanayama”). 
Regarding claim 6, the combined invention of Petrov, Esenaliev, and Bruck discloses the claimed invention substantially as noted above.
Petrov fails to show that an axis of the optoacoustic stimulus is parallel to an axis of the ultrasound probe.
Kanayama discloses a non-invasive subject-information imaging method and apparatus. Kanayama teaches an axis of optoacoustic stimulus that is parallel to an axis of an ultrasound probe (figs. 3, 4A, 4B, 5: axes of optical fibers 71 are parallel to axes of electroacoustic conversion elements 54). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Petrov, Esenaliev, and Bruck to have the axis of the optoacoustic stimulus be parallel to an axis . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Petrov and Esenaliev as applied to claim 1 above, and further in view of Nakamura (US 2017/0143278).
	Regarding claim 9, the combined invention of Petrov and Esenaliev discloses the claimed invention substantially as noted above. 
Petrov is not specific to the optoacoustic stimulus being provided with a pair of wavelengths selected from: 760 nm and 800 nm; 1064 nm and 800 nm; and 760 nm and 1064 nm.
Nakamura discloses an object information acquiring apparatus and a signal processing method. Nakamura teaches optoacoustic stimulus with wavelengths of 760 nm and 800 nm ([0059]; “the absorption spectrum in FIG. 2 shows, the inclination of the absorption spectrum of deoxy-hemoglobin and that of oxy-hemoglobin are different at wavelengths 760 nm and 800 nm,” [0088]; “two wavelengths: about 760 nm and about 800 nm, are used to acquire signals,” [0095]; [0099]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Petrov and Esenaliev to have the optoacoustic stimulus be with wavelengths of 760 nm and  ([0088]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bruck et al. (US 2008/0071172, of record, hereinafter “Bruck”) in view of Shigeta (US 2016/0058289).
	Regarding claim 11, Bruck shows an apparatus comprising a housing (attachment 3, [0090] and fig. 1A), an ultrasound probe (ultrasound probe 2, [0090] and fig. 1A) and an optoacoustic probe (opto-acoustic signal receivers … ultrasound sensor array 32, [0092]). The housing is dimensioned to securely and simultaneously hold the ultrasound probe and the optoacoustic probe (see fig. 1A).
	Regarding the functional language of claim 11, applicant is reminded that recitation of intended use or functional language in a claim to a device must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or recited functions, then it meets the claim. In this case, the apparatus of Bruck is at least physically capable of being used “for non-invasive ultrasound guided optoacoustic measurement and quantitative determination of blood oxygenation in a blood vessel,” as recited in the claim’s preamble, and therefore meets the claim. Further, the ultrasound probe of Bruck is at least physically capable of being used “to detect a major vein of a patient,” and therefore meets the claim. Similarly, the optoacoustic probe of Bruck is at least physically capable of being used to 
	Although Bruck uses a light source (laser beam, [0090]; laser 4, [0111] and fig. 1B) to generate optoacoustic waves (“laser producing the optoacoustic signal,” [0110]) at a site on the patient, Bruck’s light source is exterior to the probe and is guided to the site by an optical fiber (fiber 6, [0090] and figs. 1A - 1B). Bruck therefore fails to show a light source configured to generate optoacoustic waves at a site on the patient, wherein the housing is dimensioned to securely and simultaneously hold the light source.
	Shigeta discloses an optoacoustic wave detector and optoacoustic imaging device. Shigeta teaches a light source (light source 24, [0032] and fig. 2; “light source 24 is an LED light source,” [0036]; [0038] - [0039]) configured to generate optoacoustic waves at a site on the patient, wherein a housing (surface of probe 20, [0030] - [0031] and fig. 1) is dimensioned to securely and simultaneously hold the light source (figs. 2, 3A, and 3B: light source 24 is inside probe 20). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Bruck by substituting Bruck’s light source with a light source configured to generate optoacoustic waves at a site on the patient, wherein the housing is dimensioned to securely and simultaneously hold the light source, as taught by Shigeta, in order to use an LED as the light source, to thereby make the light source compact, and to irradiate the tested object with pulsating light having a high emission frequency with a simple structure, in order to acquire more cross-sectional image information per unit time, and thus to ([0038]). 

Claims 12 - 13 and 15 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bruck and Shigeta, as applied to claim 11 above, and further in view of Asao et al. (WO 2016/051749, of record, hereinafter “Asao”). 
Regarding claim 12, the combined invention of Bruck and Shigeta discloses the claimed invention substantially as noted above. 
Bruck fails to show that the housing comprises a gel cavity that is adapted to hold an acoustic gel that directly communicates a face of the ultrasound probe and face of the optoacoustic probe to a skin of a patient.
Asao discloses an object information acquiring apparatus. Asao teaches a housing that comprises a gel cavity (first space 131, [0076] and fig. 10) that is adapted to hold an acoustic gel (matching gel supplied to the first space 131, [0077]) that directly communicates a face of an ultrasound probe and face of an optoacoustic probe to a skin of a patient (“lower part of the space is open. When the photoacoustic measurement is performed, the opening at the lower part of the first space 131 … is closed by contacting the surface of the object 113,” [0076]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the housing of the combined invention of Bruck and Shigeta to comprise a gel cavity that is adapted to hold an acoustic gel that directly communicates a face of the ultrasound probe and face of the 
Regarding claim 13, the combined invention of Bruck, Shigeta, and Asao discloses the claimed invention substantially as noted above.
Bruck fails to show a gel fill tube that provides for filling and maintaining a fill of the gel cavity.
Asao teaches a gel fill tube that provides for filling and maintaining a fill of the gel cavity (duct to supply gel to the first space, [0077]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the housing of the combined invention of Bruck and Shigeta to comprise a gel cavity that is adapted to hold an acoustic gel that directly communicates a face of the ultrasound probe and face of the optoacoustic probe to a skin of a patient, as taught by Asao, in order to ensure an sufficient gel is available to effectively couple the patient’s tissue to the detection elements, as is conventional in the art. 
Regarding claim 15, the combined invention of Bruck, Shigeta, and Asao discloses the claimed invention substantially as noted above. Bruck further shows that the housing (attachment 3, [0090] and fig. 1A) is configured to hold the ultrasound probe (ultrasound probe 2, [0090] and fig. 1A) and the optoacoustic probe (opto-acoustic signal receivers … ultrasound sensor array 32, [0092]) such that an axis of the ultrasound probe and an axis of the optoacoustic probe are at an angle to each other (see fig. 1A depicting ultrasound probe 2 and ultrasound sensor array 32 with an angle therebetween).
Regarding claim 16, the combined invention of Bruck, Shigeta, and Asao discloses the claimed invention substantially as noted above. The combined invention of the prior art further shows that the light source is an LED (Shigeta: [0038]), as discussed in the art rejection of claim 11, above. 
Regarding claim 17, the combined invention of Bruck, Shigeta, and Asao discloses the claimed invention substantially as noted above. 
Bruck is silent as to whether or not the optoacoustic probe includes a piezodetector that is based on piezomaterials selected from piezopolymers and piezoceramics, capacitive micromachined ultrasonic transducers (CMUTs), and optically-based ultrasound detectors including interferometric detectors, optical beam deflecting detectors, pressure-sensitive optical elements.
Shigeta teaches a piezodetector that is based on piezomaterials selected from piezopolymers and piezoceramics (piezoelectric elements, [0042]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Bruck to have the optoacoustic probe include a piezodetector that is based on piezomaterials selected from piezopolymers and piezoceramics, as taught by Shigeta, in order to simplify manufacturing complexity and reduce expanse by using conventional detector elements, as is well understood in the art. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bruck, Shigeta, and Asao as applied to claim 12 above, and further in view of Someda et al. (US 2011/0088477, hereinafter “Someda”). 
Regarding claim 14, the combined invention of Bruck, Shigeta, and Asao discloses the claimed invention substantially as noted above. 
Bruck fails to show that the housing is configured to hold the ultrasound probe and the optoacoustic probe such that an axis of the ultrasound probe and an axis of the optoacoustic probe are in parallel.
Someda discloses a photoacoustic-ultrasonic system. Someda teaches a housing (probe case 30, [0032] and fig. 1A) configured to hold an ultrasound probe (ultrasonic transducer 4a, [0032] - [0033] and fig. 1B) and an optoacoustic probe (photoacoustic transducer 4b, [0032] - [0033] and figs. 1B) such that an axis of the ultrasound probe and an axis of the optoacoustic probe are in parallel (see fig. 1B; “ultrasonic transducer 4a and the photoacoustic transducer 4b have a positional relation in which the ultrasonic transducer 4a is provided in parallel to any one of four sides of the photoacoustic transducer 4b which is two-dimensionally arrayed,” [0042]. Also refer to alternate embodiment in figs. 7A - 7B depicting transducers 4a and 4b with parallel axes).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Bruck, Shigeta, and Asao to have the housing be configured to hold the ultrasound probe and the optoacoustic probe such that an axis of the ultrasound probe and an axis of the optoacoustic probe are in parallel, as taught by Someda, in order to position the ultrasound probe and the optoacoustic probe on the same plane, to thereby achieve an appropriate contact condition with the inspection object, as suggested by Someda ([0029]). 

Allowable Subject Matter
Claims 2 and 20 - 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art, either alone or in combination, fails to teach or reasonably suggest determining blood oxygenation at a central vena cava based on the quantitatively determined blood oxygenation in the venous blood carried by the blood vessel at the identified site, wherein the blood vessel at the identified site is selected from the group consisting of a sagittal sinus vein, a subclavian vein, an innominate vein, and a femoral vein, as required by claim 2 and claims 20 - 22, dependent thereupon. 

Response to Arguments
Applicant's arguments filed 12/2/2021 have been fully considered but they are not persuasive or are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments on page 9 that Petrov does not teach the amended features of claim 1 are moot in view of the new grounds of rejection set forth above in view of Esenaliev.
Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. 
Further, applicant is reminded that recitation of intended use or functional language in a claim to a device must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or recited functions, then it meets the claim. In this case, even if the preamble were afforded full patentable weight, the apparatus of Bruck is at least physically capable of being used “for non-invasive ultrasound guided optoacoustic measurement and quantitative determination of blood oxygenation in a blood vessel,” and therefore meets the claim.
Applicant's arguments regarding the dependent claims are not persuasive for reasons discussed above with respect to claims 1 and 11. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.